DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, 24 and 25 in the reply filed on July 9, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown undue burden to search and examine if the restriction requirement is not maintained.  This is not found persuasive because the restriction requirement did set forth burden in the restriction requirement. Specifically, the Groups have differing classifications, would require a different search, etc. Additionally, although it is noted that claims 24 and 25 do recite process limitations, as these claims are product by process claims, the process is not required to be searched nor taught by the prior art as long as the art teaches the claimed product. For these reasons, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 recites the limitation "said glass panel" in claim 12.  There is insufficient antecedent basis for this limitation in the claim as no glass panel is previously claimed.
Claim 14 recites the limitation "said glass panel" and “said glass substrate” in claim 12.  There is insufficient antecedent basis for this limitation in the claim as no glass panel nor a glass substrate are previously claimed.
Claim 14 is also rejected because it recites “second surface” but it is unclear what this is. Is this the second surface of the substrate, etc?
Claim 15 recites the limitation "said laminated glass assembly", “said first transparent sheet” and “said second transparent sheet” in claim 12.  There is insufficient antecedent basis for this limitation in the claim as none of these are previously claimed. 
Claim 16 recites the limitation "said laminated glass assembly", “said first transparent sheet” and “said second transparent sheet” in claim 12.  There is insufficient antecedent basis for this limitation in the claim as none of these are previously claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 7-14, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudard (US Pub 20060014027).
Regarding claim 1: Oudard teaches a treated substrate comprising a substrate (1), a low e coating (3) on the substrate and formed from a low e coating composition and a coating (2) on the low e coating (3) such that the low e coating is between the coating layer (2) and substrate (1) (see 0019 and Figure 2). 
The coating layer (2) is formed from a coating composition comprising SiOC (see 0019, 0021) wherein the Si, O and C contents are taught as follows (see 0021),

    PNG
    media_image1.png
    65
    296
    media_image1.png
    Greyscale

The above ranges allow for, when converted to wt%, amounts of Si, O, and C overlapping the ranges claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose contents within Oudard’s workable ranges (MPEP 2144.05).
	Oudard does not explicitly disclose the SiOC coating layer being a “high emissivity” coating, however, given that the coating meets that claimed, one having ordinary skill would reasonably conclude the same emissivity properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 2, 7 and 8:  Oudard does not explicitly disclose the treated substrate having the properties claimed, however, given that Oudard’s treated substrate meets 
Regarding claim 3: The substrate (1) can be a glass panel (0019) having opposing first and second surfaces wherein the low e coating (3) is between a first surface and the coating layer (2).
Regarding claim 10: The coating layer (2) has a thickness of 350A or more (abstract) which overlaps the range claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose a thickness within Oudard’s workable ranges (MPEP 2144.05).
Regarding claim 12: Oudard teaches buildings or vehicles (system), which the examiner notes inherently include a structure with an interior, comprised of a window (opening) can include the treated substrate above disposed in the window (opening) (0037-0038, Oudards claim 14). 
The limitation of disposing the treated substrate in the opening “for” removing heat as claimed, is intended use and it has been held by the courts that in intended use claimed, the art does not have to teach such use but instead, only be capable of such use. In the instant case, given that Oudard’s treated substrate meets that claimed, one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 13: Oudard’s substrate is a glass panel as mentioned previously wherein the treated substrate can be within the opening but Oudard fails to teach the 
However, it is noted that placement of the coating layer (2) adjacent to the interior and the coatings being present in the manner claimed appears to be merely rearrangement of parts in Oudard which does not hold patentable weight unless a new and unexpected result is shown to occur (MPEP 2144.04).  For example, the claimed requirements would be obtained by the following 

Exterior of building/vehicle  	glass/low e/ coating       interior of building/vehicle

And while Oudard does not explicitly teach the above, Oudard does teach the following,

Exterior of building/vehicle  	coating/low e/glass        interior of building/vehicle

for purposes of the coating being used to clean contaminants on the exterior (0038). Although Oudard’s arrangement is the opposite from that claimed, given that Oudard clearly teaches that their coating sequence placement is dependent on cleaning contaminates, rearrangement of the coating sequence to any surface (exterior and/or interior) would have been obvious depending on the desired surface to be cleaned of contaminants.
Regarding claim 14: Oudard’s substrate is a glass panel as mentioned previously wherein the treated substrate can be within the opening in the same manner claimed (see exterior teaching in par. 0038). 
Regarding claim 24: It is noted that claim 24 is a product by process claim and it has been held by the courts that while product by process claims may be limited and defined by a process, patentability is based on the product itself and not its method of production. Specifically, if the claimed product is the same as the prior art, the claim is met even if the art teaches a different process (MPEP 2113). In the instant case, as Oudard’s product is the same as that claimed, the claim is met. 
Regarding claim 25: Oudard does not explicitly disclose the treated substrate having the emissivity or durability claimed, however, given that Oudard’s treated substrate meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112).

2.	Claim 4-6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudard (US Pub 20060014027) in view of Buhay (US Pub 20120251819).
Regarding claims 4-5 and 6: Oudard fails to teach their substrate comprising a laminate glass assembly having the arrangement with an interlayer claimed and the coating being positioned as claimed. However, Oudard does not exclude such limitations and only generally teach their low e coating with outer coating on glass being used for vehicle and building glazings.
	As Buhay, who similarly teaches a low e coating with an outer coating on glass being used for vehicle and building glazings, teaches that such glazings can have the arrangement of a laminated glass assembly comprising a first transparent sheet having opposing inward and outward surfaces, a second transparent sheet having opposing inward and outward surfaces, an interlayer of polymer 18 between the inward surfaces 
Regarding claim 15 and 16: Oudard does not teach a laminated glass assembly as claimed, however, as mentioned above, it would have been obvious to modify Oudard to include the laminated structure teaching of Buhay which will provide for two sheets in the manner claimed. It is noted for the record that although claims 15 and 16 recite “first” and “second” sheets, there is nothing in the claim to differentiate the two (i.e. the first sheet being coated whereas the second one is not, they’re of different compositions, etc.). As such, as long as the art teaches two glasses wherein one glass is between an interior region and another glass, regardless of labels, it is considered to meet the claimed requirements. 
3.	Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudard (US Pub 20060014027) in view of Balian (US PN 5,520,996).

As Balian, who similarly teaches a glass substrate having a low e coating thereon followed by an outermost SiOC coating, teaches that it is desirable in the art to make such low e coatings that of fluorine doped tin oxide with a thickness of 0.3-0.45 micron (see Col. 3-4), it would have been obvious to one having ordinary skill at the time of invention to modify Oudard to include their low e coating being fluorine doped tin oxide with a thickness of 0.3-0.45 micron to obtain a desirable coated glass.

4.	Claim 1-16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhay (US Pub 20120251819) in view of either one of Balian (US PN 5,520,996) or Oudard (US Pub 20060014027).
Regarding claim 1: Buhay teaches a treated substrate comprising a substrate, a low e coating on the substrate and formed from a low e coating composition and a higher emissivity protective coating on the low e coating such that the low e coating is between the higher emissivity coating and substrate (see 0029, 0032-0035, 0037, 0040, Figures). 
Buhay fails to explicitly disclose their high e coating composition being that claimed, however, Buhay does not limit their composition and actually teaches that it can be any desired material such as a silicon oxide composition wherein other materials can be added to adjust the refractive index (see 0040).  

Regarding the individual content ranges claimed for each of silicon, oxygen and carbon, it is noted that general differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Buhay teaches that the silicon oxide composition can include 0-100wt% of Si and O (see 0040), which allows for individual amounts of Si and O ranges overlapping that claimed, and although they do not explicitly disclose the C content, given that it is well known in the art that refractive index can be adjusted by adjusting the content of C in relation to Si and O in a silicon oxide coating (see Col. 4, lines 58-65 in Balian and 0023 in Oudard), it would have been obvious to one having ordinary skill at the time of invention to optimize the contents depending on desired refractive index. 
Alternatively, it is additionally noted that Buhay desires their higher emissivity coating, which will be of silicon, oxygen and carbon (SiOC) mentioned above, to have an index of less than 2 (0038). Given that Oudard teaches that a SiOC composition 

    PNG
    media_image1.png
    65
    296
    media_image1.png
    Greyscale

it would have been obvious to one having ordinary skill at the time of invention to modify Buhay to include a SiOC composition having the above individual amounts in order to obtain a SiOC having an index of less than 2. 
The above atomic% ranges allow for, when converted to wt%, amounts of Si, O, and C overlapping the ranges claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose contents within the above workable ranges (MPEP 2144.05).
Regarding claim 2, 7 and 8: Given that Buhay’s treated substrate meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 3: Buhay’s substrate is a glass panel with the coatings thereon in the manner claimed (0030, Figures). 
Regarding claims 4 and 5: Buhay’s substrate can comprise a laminated glass assembly comprising a first transparent sheet having opposing inward and outward surfaces, a second transparent sheet having opposing inward and outward surfaces, an interlayer of polymer 18 between the inward surfaces of each sheet and the low e 
Regarding claim 6: Buhay’s coating can also be on the outward surface of the first sheet in the manner claimed (see discussion in par. 0036). 
Regarding claims 9 and 10: The low e coating can have a thickness within the range claimed (see 0073, 0088-0092) and the higher emissivity coating can have a thickness overlapping that claimed (0039, 0093). As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within the workable ranges (MPEP 2144.05).
Regarding claim 11: Buhay does not explicitly disclose the low e coating being one of the materials claimed, however, they do not limit their composition and instead, teach that it can be any desired composition (see 0032-0035).
	As Balian, who similarly teaches low e coatings on glass, disclose that such low e coatings are desirably TCO such as fluorine doped tin oxide (entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Buhay to include their low e coating being fluorine doped tin oxide to obtain a desirable low e coating. 
Regarding claims 12: Buhay teaches buildings or vehicles (system), which the examiner notes inherently include a structure with an interior, comprised of a window (opening) can include the treated substrate above disposed in the window (opening) (0005-0008, 0029, Figure 1). 

Regarding claims 13-16: The substrate comprises a glass panel wherein the substrate can be positions with the coatings present in the arrangement claimed (see discussion of surfaces that can be coated in 0036, Figure 1). 
The substrate can comprise a laminated glass assembly comprising two sheets and wherein the sheets can be positioned in the manner claimed (see discussion of surfaces that can be coated in 0036, Figure 1). It is noted for the record that although claims 15 and 16 recite “first” and “second” sheets, there is nothing in the claim to differentiate the two (i.e. the first sheet being coated whereas the second one is not, they’re of different compositions, etc.). As such, as long as the art teaches two glasses wherein one glass is between an interior region and another glass, regardless of labels, it is considered to meet the claimed requirements. 
Regarding claim 24: It is noted that claim 24 is a product by process claim and it has been held by the courts that while product by process claims may be limited and defined by a process, patentability is based on the product itself and not its method of production. Specifically, if the claimed product is the same as the prior art, the claim is 
Regarding claim 25: Given that Buhay’s treated substrate meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112).

5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhay (US Pub 20120251819) and Balian (US PN 5,520,996) or Oudard (US Pub 20060014027) as applied to claim 1 in view of Hirata (US PN 4,952423).
	The following is an alternative rejection to the rejection of claim 11 above. 
Buhay does not explicitly disclose the low e coating being one of the materials claimed, however, they do not limit their composition and instead, teach that it can be any desired composition (see 0032-0035) and even teach that it can be that found in US PN 4,952,423 (see 0034).
	As ‘423 teaches low e coatings being TCO of fluorine doped tin oxide (entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Buhay to include their low e coating being fluorine doped tin oxide to obtain a desirable low e coating. 

6.	Claim 1-3, 7-9, 11-12, 14-16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian (US PN 5,520,996) or alternatively, in view of Oudard (US Pub 20060014027).
Regarding claim 1: Balian teaches a treated substrate comprising a substrate, a low e coating on the substrate and formed from a low e coating composition and an outer coating layer which can be formed of SiOC such that the low e coating is between the SiOC coating and substrate (see entire disclosure, Figures). 
Balian fails to explicitly disclose their SiOC having the individual contents claimed, however, it is noted that general differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, although Balian fails to teach the individual contents of Si, O and C, as it is well known that the content of Si, O and C can be adjusted by adjusting for desired refractive index (see Col. 4, lines 58-65 in Balian and 0023 in Oudard), it would have been obvious to one having ordinary skill at the time of invention to optimize the contents depending on desired refractive index. 
Alternatively, it is additionally noted that Balian teaches that their SiOC coating can have an index of 1.4-1.7 (see Col. 4). Given that Oudard teaches that a SiOC composition having the following amounts of Si, O and C can provide for an index of 1.7 (see 0021, 0023),

    PNG
    media_image1.png
    65
    296
    media_image1.png
    Greyscale


The above atomic% ranges allow for, when converted to wt%, amounts of Si, O, and C overlapping the ranges claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose contents within the above workable ranges (MPEP 2144.05).
Balian does not explicitly disclose the SiOC coating layer being a “high emissivity” coating, however, given that the coating meets that claimed, one having ordinary skill would reasonably conclude the same emissivity properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 2, 7 and 8: Given that Balian’s treated substrate meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 3: Balian’s substrate is a glass panel with the coatings thereon in the manner claimed (see, abstract, Figures). 
Regarding claim 9 and 10: The low e coating can have a thickness as claimed (see Col. 3, lines 39-42) and can be fluorine doped tin oxide (see Col. 4-5). 
Regarding claim 12: Balian teaches buildings or vehicles (system), which the examiner notes inherently include a structure with an interior, wherein the treated substrate forms a glazing therein (i.e. an opening) (see Col. 1-2 and 5 as well as entire disclosure). 

Regarding claims 14-16: The substrate comprises a glass panel wherein the substrate can be positioned with the coatings present in the arrangement claimed (see discussion of surfaces in Col. 5).
 The substrate can be a double glazing, which are two glasses laminated together via a gas space (i.e. laminated glass assembly), and wherein the substrate can be positioned with sheets in the manner claimed (see Col. 5, lines 43-50). It is noted for the record that although claims 15 and 16 recite “first” and “second” sheets, there is nothing in the claim to differentiate the two (i.e. the first sheet being coated whereas the second one is not, they’re of different compositions, etc.). As such, as long as the art teaches two glasses wherein one glass is between an interior region and another glass, regardless of labels, it is considered to meet the claimed requirements. 
Regarding claim 24: It is noted that claim 24 is a product by process claim and it has been held by the courts that while product by process claims may be limited and defined by a process, patentability is based on the product itself and not its method of production. Specifically, if the claimed product is the same as the prior art, the claim is 
Regarding claim 25: Given that Balian’s treated substrate meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112).

7.	Claims 4-6, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian (US PN 5,520,996) or alternatively, Balian and Oudard (US Pub 20060014027) as applied to claim 1 and 12 in view of Buhay (US Pub 20120251819).
Regarding claims 4-5 and 6: Balian does teach that their substrate can be a double glazing, which are two glasses laminated together via a gas space (i.e. laminated glass assembly) (see Col. 5, lines 43-50) but they fail to teach their laminate glass assembly having the arrangement with an interlayer claimed and the coating being positioned as claimed. However, Balian does not exclude such limitations and only generally teach their low e coating with outer coating on glass being used for vehicle and building glazings.
	As Buhay, who similarly teaches a low e coating with an outer coating on glass being used for vehicle and building glazings, teaches that such glazings can have the arrangement of a laminated glass assembly comprising a first transparent sheet having opposing inward and outward surfaces, a second transparent sheet having opposing inward and outward surfaces, an interlayer of polymer 18 between the inward surfaces of each sheet and their low e coating and outer coating can be disposed on the inward surface of the first sheet in the manner claimed (0029-0030, see Figure 1) or even on 
Regarding claim 10: Balian fails to teach their outer coating layer having a thickness as claimed and actually teaches a preferable range being smaller than that claimed (Col. 4, lines 54-57), however, Balian does not exclude a larger range (i.e. it is noted that a a reference is not limited by a preferable range/embodiment). Instead, Balian only generally teaches a low e coating on glass with an outer coating having an index of 1.4-1.7 on the low e coating.
	As Buhay, who similarly teaches a low e coating on glass with an outer coating having an index similar to Balian (see Buhay 0038) on the low e coating, discloses that it is desirable an outer coating to have a thickness overlapping the range claimed (MPEP 2144.05)(see 0038-0039), it would have been obvious to one having ordinary skill at the time of invention to modify Balian to include a thickness as taught by Buhay to obtain a desirable outer coating.
Regarding claim 13: Balian does teach their substrate comprising a glass panel but does not teach placing the low e coating on the substrate in the claimed manner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784